Motion to dismiss appeal granted upon the ground that the order appealed from does not finally determine the special proceeding within the meaning of the Constitution. While Matter of Mohawk Overall Co. (210 N. Y. 474) may indicate otherwise, the precise question here presented was there neither raised nor discussed. In this special proceeding (Civ. Prac. Act, art. 30) the final order is that requiring the witness to appear (Rules Civ. Prac., rule 137), and not the order denying his motion to vacate (Rules Civ. Prac., rule 136). Motion for leave to appeal dismissed, with $10 costs and necessary printing disbursements.